                                                                                  Case 3:21-cv-00571-JLS-BGS Document 14 Filed 06/09/21 PageID.198 Page 1 of 4



                                                                                   1   Brownstein Hyatt Farber Schreck, LLP
                                                                                       Jonathan C. Sandler, Bar No. 227532
                                                                                   2   jsandler@bhfs.com
                                                                                       Jonathan D. Marvisi, Bar No. 319170
                                                                                   3   jmarvisi@bhfs.com
                                                                                       2049 Century Park East
                                                                                   4   Suite 3550
                                                                                       Los Angeles, California 90067-3007
                                                                                   5   Telephone: 310.500.4600
                                                                                       Facsimile: 310.500.4602
                                                                                   6
                                                                                       Stanley L. Garnett, Colo. Bar No. 12282
                                                                                   7   (Pro Hac Admission Pending)
                                                                                       sgarnett@bhfs.com
                                                                                   8   Amanda K. Houseal, Colo. Bar. No. 49628
                                                                                       (Pro Hac  Admission Pending)
                                                                                   9   410 17th Street, Suite 2200
                                                                                       Denver, Colorado 80204
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   Telephone: 303.223.1100
                                                                                       Facsimile: 303.223.1111
                                                                                  11
                                            2049 Cent ury Park East, Suite 3550




                                                                                       Attorneys for Defendant
                                               Los Angel es, CA 90 067-3007




                                                                                  12   TWO RIVERS WATER & FARMING
                                                    Attorney s at Law




                                                                                       COMPANY
                                                                                  13
                                                                                  14                        UNITED STATES DISTRICT COURT
                                                                                  15                      SOUTHERN DISTRICT OF CALIFORNIA
                                                                                  16
                                                                                  17   BLACK MOUNTAIN EQUITIES,                  Case No. 21CV0571 JLS BGS
                                                                                       INC.,
                                                                                  18                                             DEFENDANT’S UNOPPOSED
                                                                                                      Plaintiff,                 RESPONSE TO ORDER TO
                                                                                  19                                             SHOW CAUSE AND MOTION
                                                                                             v.                                  TO EXTEND RESPONSE AND
                                                                                  20                                             REPLY DEADLINES TO
                                                                                       TWO RIVERS WATER & FARMING                PLAINTIFF’S APPLICATION
                                                                                  21   COMPANY,                                  FOR A TEMPORARY
                                                                                                                                 INJUNCTION AND EXTEND
                                                                                  22                  Defendant.                 DEADLINE TO RESPOND TO
                                                                                                                                 AMENDED COMPLAINT
                                                                                  23
                                                                                  24
                                                                                  25         PLEASE TAKE NOTICE THAT Defendant Two Rivers Water & Farming
                                                                                  26   Company (“Defendant”) hereby submits its Unopposed Response to Order to Show
                                                                                  27   Cause and Motion to Extend Response and Reply Deadlines to Plaintiff’s
                                                                                  28                                                    DEFENDANT’S UNOPPOSED RESPONSE
                                                                                                                                            TO ORDER TO SHOW CAUSE AND
                                                                                                                                         MOTION TO EXTEND RESPONSE AND
                                                                                                                                                        REPLY DEADLINES
                                                                                                                                                         21CV0571 JLS BGS
                                                                                  Case 3:21-cv-00571-JLS-BGS Document 14 Filed 06/09/21 PageID.199 Page 2 of 4



                                                                                   1   Application for a Temporary Injunction and Extend Deadline to Respond to
                                                                                   2   Amended Complaint.
                                                                                   3          1.    Plaintiff Black Mountain Equities, Inc. (“Plaintiff”) filed its Complaint
                                                                                   4   against Defendant on April 1, 2021. (ECF No. 1)
                                                                                   5          2.    Plaintiff subsequently filed its Amended Complaint against Defendant
                                                                                   6   on April 23, 2021. (ECF No. 3)
                                                                                   7          3.    That same day, Plaintiff also filed an Application for Preliminary
                                                                                   8   Injunction against Defendant. (ECF No.8).
                                                                                   9          4.    On May 6, 2021, Plaintiff filed a Joint Motion to Continue Hearing
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   Date on Plaintiff’s Application for Preliminary Injunction (ECF No. 9), which the
                                                                                  11   Court granted on May 7, 2021. (ECF No. 10). Representing Defendant in this
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   stipulation was Colorado counsel Fay Matsukage, who is not admitted to practice in
                                                    Attorney s at Law




                                                                                  13   the United States District Court for the Southern District of California, did not
                                                                                  14   otherwise enter an appearance, and informed undersigned counsel that she did not
                                                                                  15   receive the dates for responses in the Court’s May 7, 2021 order.
                                                                                  16          5.    Pursuant to the Court’s Order Granting Joint Motion to Continue
                                                                                  17   Hearing Date on Plaintiff’s Application for a Temporary Injunction, the Court
                                                                                  18   continued the hearing to June 24, 2021 at 1:30 p.m., ordered Defendant to file its
                                                                                  19   opposition on or before May 27, 2021, and permitted Plaintiff to file a response by
                                                                                  20   June 3, 2021. (ECF No. 10).
                                                                                  21          6.    Defendant retained Brownstein Hyatt Farber Schreck, LLP on June 3,
                                                                                  22   2021. (ECF No. 12). Stanley L. Garnett intends to be lead counsel for Defendant
                                                                                  23   and has applied for pro hac vice admission, and Jonathan Sandler and Jonathan
                                                                                  24   Marvisi, both of whom are admitted to practice before this Court, intend to serve as
                                                                                  25   local counsel.
                                                                                  26          7.    The Court issued its Order to Show Cause on June 4, 2021. (ECF No.
                                                                                  27   13).
                                                                                  28                                                        DEFENDANT’S UNOPPOSED RESPONSE
                                                                                                                                                TO ORDER TO SHOW CAUSE AND
                                                                                                                                -2-          MOTION TO EXTEND RESPONSE AND
                                                                                                                                                            REPLY DEADLINES
                                                                                                                                                             21CV0571 JLS BGS
                                                                                  Case 3:21-cv-00571-JLS-BGS Document 14 Filed 06/09/21 PageID.200 Page 3 of 4



                                                                                   1         8.     Due to the problems with notice to undersigned counsel, on June 7,
                                                                                   2   2021, counsel for Plaintiff and Counsel for Defendant agreed, subject to the
                                                                                   3   approval of the Court, to extend Defendant’s response deadline to Plaintiff’s
                                                                                   4   Application for a Temporary Injunction and Second Amended Complaint by seven
                                                                                   5   (7) days up to and including June 14, 2021.
                                                                                   6         9.     Counsel for both parties also agreed, subject to the approval of the
                                                                                   7   Court, to extend Plaintiff’s reply deadline up to and including June 18, 2021.
                                                                                   8         WHEREFORE Defendant submits this unopposed response to this Court’s
                                                                                   9   Order to Show Cause and moves the Court to extend Defendant’s deadline to
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   respond to Plaintiff’s Application for a Temporary Injunction up to and including
                                                                                  11   June 14, 2021, extend Plaintiff’s response deadline up to and including June 18,
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   2021, and extend Defendant’s deadline to respond to Plaintiff’s Amended
                                                    Attorney s at Law




                                                                                  13   Complaint (ECF No. 3) up to and including June 14, 2021.
                                                                                  14   Dated: June 10, 2021                        BROWNSTEIN HYATT FARBER
                                                                                  15                                               SCHRECK, LLP
                                                                                  16
                                                                                  17                                              By: /s/ Jonathan C. Sandler
                                                                                                                                     Stanley L. Garnett (Pro Hac
                                                                                  18                                                 Admission Pending)
                                                                                                                                     Amanda K. Houseal (Pro Hac
                                                                                  19                                                 Admission Pending)
                                                                                                                                     Jonathan C. Sandler
                                                                                  20                                                 Jonathan D. Marvisi
                                                                                  21                                              Attorneys for Defendant
                                                                                                                                  TWO RIVERS WATER & FARMING
                                                                                  22                                              COMPANY
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28                                                       DEFENDANT’S UNOPPOSED RESPONSE
                                                                                                                                               TO ORDER TO SHOW CAUSE AND
                                                                                                                               -3-          MOTION TO EXTEND RESPONSE AND
                                                                                                                                                           REPLY DEADLINES
                                                                                                                                                            21CV0571 JLS BGS
                                                                                  Case 3:21-cv-00571-JLS-BGS Document 14 Filed 06/09/21 PageID.201 Page 4 of 4



                                                                                    1                                        PROOF OF SERVICE

                                                                                    2           I, Patricia R. Cormier Herron, declare:

                                                                                    3          I am a citizen of the United States and employed in Los Angeles County, California. I am
                                                                                        over the age of eighteen years and not a party to the within-entitled action. My business address
                                                                                    4   is 2049 Century Park East, Suite 3550, Los Angeles, California 90067-3007.

                                                                                    5           On June 10, 2021, I electronically filed the attached document:

                                                                                    6                  DEFENDANT’S UNOPPOSED RESPONSE TO ORDER TO
                                                                                                       SHOW CAUSE AND MOTION TO EXTEND RESPONSE
                                                                                    7                  AND REPLY DEADLINES TO PLAINTIFF’S
                                                                                                       APPLICATION FOR A TEMPORARY INJUNCTION AND
                                                                                    8                  EXTEND DEADLINE TO RESPOND TO AMENDED
                                                                                                       COMPLAINT; and [PROPOSED ORDER]
                                                                                    9
                                                                                        with the Clerk of the court using the CM/ECF system which will then send a notification of such
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10   filing to the following:

                                                                                   11
                                            2049 Cent ury Park East, Suite 3550




                                                                                                Mazin A. Sbaiti, Esq.
                                               Los Angel es, CA 90 067-3007




                                                                                   12           SBAITI & COMPANY PLLC
                                                    Attorney s at Law




                                                                                                2200 Ross Avenue, Suite 4900W
                                                                                   13
                                                                                                Dallas, TX 75201
                                                                                   14           Phone: (214) 432-2899
                                                                                                Fax:     (214) 853-4367
                                                                                   15           Email: mas@sbaitilaw.com
                                                                                   16           Attorneys for Plaintiff
                                                                                                BLACK MOUNTAIN EQUITIES, INC.
                                                                                   17

                                                                                   18
                                                                                                I declare that I am employed in the office of a member of the bar of this court at whose
                                                                                   19   direction the service was made.
                                                                                   20
                                                                                                Executed on June 10, 2021, at Los Angeles, California.
                                                                                   21

                                                                                   22
                                                                                                                                      /s/ Patricia R. Cormier Herron
                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        22745674.1
                                                                                                                                                                       PROOF OF SERVICE
